DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 5 July 2022, in response to the Office Action mailed 3 February 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2016/0358094) in view of Guo (US 2015/0293976) or, alternatively, over Guo in view of Fan, both as described below; further in view of Kupiec (US 5,519,608), further in view of Wang et al. (Semantic expansion using word embedding clustering and convolutional neural network for improving short text classification, Oct 2015, pgs. 806-814).

As per claim 1, Fan teaches a method for use in human-computer interactions comprising: obtaining, by a computing device, a natural language question from a user input [the system receives a question in natural language (para. 0004, etc.)]; converting, by the computing device, the natural language question to a question vector [the system receives a question in natural language and generates a plurality of vectors including a first vector representation of the question (para. 0004, etc.)]; retrieving, by the computing device, one or more knowledge answer vectors, wherein each knowledge answer vector corresponds to one of the at least one knowledge answers relevant to the natural language question [the system receives a question in natural language and generates a plurality of vectors including a second vector representation of a set of natural language text (para. 0004, etc.) of possible answers (para. 0014, etc.)]; obtaining, by the computing device, an intermediate result vector according to the question vector and the one or more knowledge answer vectors [the system generates a similarity score between the question vector and possible answer text vector (para. 0004, etc.), which can include scores for multiple answer text vectors (para. 0049, etc.)], wherein elements of the intermediate result vector indicate similarities between the question vector and the one or more knowledge answer vectors [the system generates a similarity score between the question vector and possible answer text vector (para. 0004, etc.), which can include scores for multiple answer text vectors (para. 0049, etc.)]; using the intermediate result vector as input, generating, by the computing device, a natural language answer to the natural language question [a relevance mod determines whether a set of natural language text is relevant to the question utilizing the similarity score(s) (para. 0049, figs. 2-3, etc.)]; and displaying, by the computing device, the natural language answer to the natural language question [the question answering mod uses the determined natural language text to answer the question (para. 0050, figs. 2-3, etc.)]; and generating the natural language answer according to the output sequence [the question answering mod uses the determined natural language text to answer the question (para. 0050, figs. 2-3, etc.)].
While Fan teaches that the answer data may be remote from the user device (see, e.g., Fan: para. 0018, and fig. 1), it does not explicitly teach retrieving, by the computing device, a knowledge answer relevant to the natural language question from a knowledge base in a remote server (where the computing device is the device performing the obtaining and converting steps as well).  Also, while Fan teaches that the determination of relevance may be more complicated than just a single similarity (see, e.g., Fan: para. 0049) it does not explicitly teach using the question vector and the intermediate result vector as inputs, generating, by the computing device, a natural language answer to the natural language question, wherein using the question vector and the intermediate result vector as the inputs, generating the natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as the inputs.  Furthermore, while Fan teaches using a convolutional neural network to provide an output sequence of the probabilities of the classification of the content and generating the natural language answer according to the output sequence (see, e.g., above and Fan: paras. 0060-62, etc.) it does not explicitly teach wherein using the question vector and the intermediate result vector as the inputs, generating the natural language answer to the natural language question comprises: calculating a joint probability of an output sequence, wherein the question vector and the intermediate result vector are conditions for the output sequence; and generating the natural language answer according to the joint probability of the output sequence.
Guo teaches using the question vector and the intermediate result vector as inputs, generating, by the computing device, a natural language answer to the natural language question [the ranking framework, including a ranking module, takes the query information, as well as context and document text information and similarity scores between them (the intermediate result vector), as inputs for ranking and providing results based upon the query (paras. 0063-65, fig. 5, etc.); for the natural language question and answer information retrieval in the system of Fan, above], wherein using the question vector and the intermediate result vector as the inputs, generating the natural language answer to the natural language question comprises: using the question vector and the intermediate result vector as the inputs, wherein the question vector and the intermediate result vector are conditions for the output sequence [the ranking framework, including a ranking module, takes the query information, as well as context and document text information and similarity scores between them (the intermediate result vector), as inputs for ranking and providing results based upon the query (paras. 0063-65, fig. 5, etc.); for the natural language question and answer information retrieval in the system of Fan, above].
Fan and Guo are analogous art, as they are within the same field of endeavor, namely answering a user query by retrieving relevant data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize context/similarity information as well as the query information, for ranking the results, as taught by Guo, in the determination of the most relevant results for the question in the system of Fan to produce a natural language answer.
Guo provides motivation as [by utilizing different context information combined with the query more useful results may be provided to the user (para. 0002, etc.)].
Alternatively, it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize similarity measures to retrieved results in formulating a natural language answer to a natural language question, as taught by Fan, in the retrieval of results in response to a query using similarity in the system taught by Guo, to achieve the predictable result of providing a natural language answer to a specific question posed as a query by the user (see, e.g., Fan: paras. 0003-4, and Guo: para. 0073, etc.).
Kupiec teaches retrieving, by the computing device, a knowledge answer relevant to the natural language question from a knowledge base in a remote server [the information retrieval subsystem retrieves answers from text, which may be remote from the user device which receives the question input (fig. 1; col. 8, lines 37-58; col. 9, lines 21-42; cols. 10, lines 1-26; etc.)].
Fan/Guo and Kupiec are analogous art, as they are within the same field of endeavor, namely answering a user query by retrieving relevant data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to retrieve answers from remote servers, as taught by Kupiec, in the answer retrieval system taught by Fan/Guo.
Kupiec provides motivation as [using a multi-step process to construct an appropriate question and retrieve an answer remotely allows providing answers that are not a direct match or found within the text of the query; as well as allowing retrieval of additional evidence to support the correct answer(s) and provide verification (cols. 3-4, overview of the invention and illustrative example; etc.)].
Wang teaches generating the natural language answer to the natural language question comprises: calculating a joint probability of an output sequence; and generating the natural language answer according to the joint probability of the output sequence [the softmax layer (of a CNN) determines a joint probability distribution for the word contexts to produce a vector representation for the composition result of the text (section 3.1, etc.); for the determination of the answer based on the model output, using query and intermediate inputs, in Fan/Guo above].
Fan/Guo/Kupiec and Wang are analogous art, as they are within the same field of endeavor, namely using machine learning to classify texts and extract useful information from texts.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate and utilize the joint probability of text semantic composition, as taught by Wang, for the probability output determining the appropriate relationship between a question and an answer in the system of Fan/Guo/Kupiec/Wang.
Wang provides motivation as [using semantic composition can be useful for discovering latent semantics and producing a useable vector representation of sentences (section 3.1, etc.) which can be used to effectively classify text information, particularly of short texts (abstract, etc.)].

As per claim 2, Fan/Guo/Kupiec/Wang teaches wherein obtaining the intermediate result vector according to the question vector and the one or more knowledge answer vectors comprises: using the question vector and the one or more knowledge answer vectors as inputs, calculating a similarity between the question vector and each of the one or more knowledge answer vectors, wherein each element of the intermediate result vector indicates a similarity between the question vector and one or more knowledge answer vectors [the system generates a similarity score between the question vector and possible answer text vector (Fan: para. 0004, etc.), which can include scores for multiple answer text vectors (Fan: para. 0049, etc.) where the comparison module may produce a vector of comparison values between the context and document vectors, and/or the query, document, and context information (Guo: figs. 2, 4, 5, etc.)].

As per claim 4, Fan/Guo/Kupiec/Wang teaches wherein converting the natural language question to the question vector comprises: expressing a word sequence of the natural language question as a vector sequence; and performing an operation on the vector sequence using a recursive neural network model or a convolutional neural network model, to obtain the question vector [the vector representation of the words or phrases of the question input may be generated using a neural network (Fan: para. 0042, etc.) such as a convolutional neural network (Fan: para. 0060; Wang: abstract, sections 1 and 5; etc.)].

As per claim 5, Fan/Guo/Kupiec/Wang teaches wherein the joint probability of the output sequence is calculated by using a recursive neural network model or a convolutional neural network model [the CNN determines a joint probability distribution for the word contexts to produce a vector representation for the composition result of the text (Wang: section 3.1, etc.) in a convolutional neural network (Fan: para. 0060; Wang: abstract, sections 1 and 5; etc.)].

As per claim 7, see the rejection of claim 1, above, wherein Fan/Guo/Kupiec/Wang also teaches a computing device comprising a user interface, a network interface, a display component, a processor, and a memory [the system may include various user interface/displays, processor, and memories (Fan: para. 0023-25; Guo: para. 0035;  etc.)].

As per claim 8, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 4, above.

As per claim 11, see the rejection of claim 5, above.

As per claim 13, Fan/Guo/Kupiec/Wang teaches wherein the computing device is a mobile terminal [the system may include a mobile device such as a smartphone, smartwatch, laptop, etc. (Fan: paras. 0023-25; Guo: para. 0068; etc.)].

As per claim 14, see the rejection of claim 1, above, wherein Fan/Guo/Kupiec/Wang also teaches a non-transitory computer-readable medium storing programs of a neural network system for execution by a computing device comprising at least one processor; and the neural network system comprising first-fourth neural network modules comprising instructions to perform the method [the present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention (Fan: para. 0015; Guo: para. 0123; etc.) implementing a neural network (Fan: para. 0042; Guo: para. 0029; etc.)].  

As per claim 15, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 4, above.

As per claim 18, see the rejection of claim 5, above.

As per claim 20, see the rejection of claim 13, above.


Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan, Guo, Kupiec, and Wang as applied to claims 1, 7, and 14 above, and further in view of Bordes et al. (A semantic matching energy function for learning with multi-relational data, May 2013, pgs. 233-259).

As per claim 3, Fan/Guo/Kupiec/Wang teaches the method according to claim 1, as described above.
Fan/Guo/Kupiec/Wang does not explicitly teach wherein each of the at least one knowledge answer is a triplet, and each of the one or more knowledge answer vectors is a triplet vector, wherein obtaining the one or more knowledge answer vectors comprises: respectively expressing a subject, a predicate, and an object of the triplet using a first one-hot vector, a second one-hot vector, and a third one-hot vector; respectively performing an operation on the first one-hot vector, the second one-hot vector, and the third one-hot vector using a projection matrix, to obtain a first vector, a second vector, and a third vector; and obtaining the triplet vector according to the first vector, the second vector, and the third vector, wherein the first, second, and third vectors have lower dimensions than those of the first, second, and third one-hot vectors.
Bordes teaches wherein each of the at least one knowledge answer is a triplet, and each of the one or more knowledge answer vectors is a triplet vector, wherein obtaining the one or more knowledge answer vectors comprises: respectively expressing a subject, a predicate, and an object of the triplet using a first one-hot vector, a second one-hot vector, and a third one-hot vector; [relational data within text may be modeled as triplets of the form (subject, relation, object) (section 1), including using one-hot vectors (section 7)]; respectively performing an operation on the first one-hot vector, the second one-hot vector, and the third one-hot vector using a projection matrix, to obtain a first vector, a second vector, and a third vector; and obtaining the triplet vector according to the first vector, the second vector, and the third vector, wherein the first, second, and third vectors have lower dimensions than those of the first, second, and third one-hot vectors [using matrix factorization, dimensionality reduction (the operation performed using the projection matrix) may be applied to the data representations (section 2, etc.) which can include the one-hot vectors (section 7); where dimensionality reduction means the created vectors will have lower dimensions than the original representation].
Fan/Guo/Kupiec/Wang and Bordes are analogous art, as they are within the same field of endeavor, namely question answering systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to store answer data in the form of triplets and to include dimensionality reduction of the data, as taught by Bordes, for the question answering data in the system of Fan/Guo/Kupiec/Wang.
Bordes provides motivation as [providing standard low dimension formats for the data may be useful in determining embeddings or other learned representations (section 7, etc.)].

As per claim 9, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 3, above.


Claims 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan, Guo, Kupiec, and Wang as applied to claims 1, 7, and 14 above, and further in view of Neelakantan et al. (Neural Programmer: Inducing Latent Programs with Gradient Descent, Nov 2015, pgs. 1-17).

As per claim 6, Fan/Guo/Kupiec/Wang teaches the method according to claim 1, as described above, including using the question vector and the intermediate result vector as the inputs, and converting the output sequence to the natural language answer.
While Fan/Guo/Kupiec/Wang teaches using a recurrent/convolutional neural network to calculating the joint probability of the output sequence (see above) it does not explicitly teach using a recursive neural network model that is based on an attention vector technology.
Neelakantan teaches using a recursive neural network model that is based on an attention vector technology [In the second stage, we use E to compute an attention over the hidden states of the question RNN to get attention vector G for each column of the input table (section 2.3.1) for selecting segments of the data source and which operations to apply for text matching (section 1, 2.3.1, etc.)].
Fan/Guo/Kupiec/Wang and Neelakantan are analogous art, as they are within the same field of endeavor, namely question answering systems.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an RNN with attention vector technology for performing text matching for question answering, as taught by Neelakantan, for the NN forming matching for question answering in the system taught by Fan/Guo/Kupiec/Wang.
Neelakantan provides motivation as [the Neural Programmer, including RNN and attention, obtains nearly perfect accuracy on specific datasets such as tables, from which answers may be drawn (abstract, etc.)].

As per claim 12, see the rejection of claim 6, above.

As per claim 19, see the rejection of claim 6, above.


Response to Arguments
The rejections of claims 3, 4, 9, 10, 16, and 17 under 35 U.S.C. 112, second paragraph, have been withdrawn due to the amendments filed.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2002/0116174) – discloses a system that teaches a discriminator for routing questions in a call center/performing document retrieval.
Caid (US 7,251,637) and Ho (US 2017/0083507) – disclose systems using neural networks to create concept/context vectors based on user question inputs for Q&A.
Ding et al. (Using Conditional Random Fields to Extract Contexts and Answers of Questions from Online Forums, 2008, pgs. 710-718) – discloses using a CRF model to extract answer data from online forums utilizing a joint probability of the question to answer combination.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128